Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 1 of 19




                                                                            3
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 2 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 3 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 4 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 5 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 6 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 7 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 8 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 9 of 19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 10 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 11 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 12 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 13 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 14 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 15 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 16 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 17 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 18 of
                                      19
Case 1:19-cv-00371-RBJ-MEH Document 23-3 Filed 07/15/19 USDC Colorado Page 19 of
                                      19
